Name: COMMISSION REGULATION (EC) No 457/95 of 1 March 1995 amending Regulation (EEC) No 1621/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  transport policy;  prices;  trade policy;  tariff policy
 Date Published: nan

 No L 47/2 IEN Official Journal of the European Communities 2. 3 . 95 COMMISSION REGULATION (EC) No 457/95 of 1 March 1995 amending Regulation (EEC) No 1621/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 10 , 11 and 1 2 thereof, Whereas Article 2 of Commission Regulation (EEC) No 1621 /93 (2), as amended by Regulation (EC) No 3304/94 ( 3), lays .down the rules for determining the cif prices for wheat, meslin and rye flour and wheat groats and meal ; whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), provides for amendments for flour falling within CN code 1101 by introducing a distinction between durum wheat flour, meslin flour and common wheat and spelt flour ; whereas that Regulation entered into force on 1 January 1995 ; whereas it is necessary, from that date, to lay down rules for determining the cif prices for the new codes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1621 /93 is replaced by the following : 'Article 2 1 . Where no information is available on representa ­ tive prices or representative quotations for common wheat and spelt flour, rye flour or wheat groats and meal, the Commission shall calculate the cif prices for those products by applying a conversion rate to the cif price of the base cereal . 2. This conversion rate shall be fixed at 1 ,40 for the manufacture of a tonne of common wheat flour and rye flour, and common wheat groats and meal, and 1,55 for the manufacture of a tonne of durum wheat groats or meal . 3. The cif prices used for durum wheat flour and meslin flour shall be considered as being equivalent to that used for common wheat flour.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 155, 26 . 6. 1993, p . 36. (' OJ No L 341 , 30 . 12. 1994, p . 48 . (4) OJ No L 345, 31 . 12. 1994, p. 1 .